           Case 1:19-cr-00161-DAD-BAM Document 48 Filed 05/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00161-DAD-BAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   HECTOR MANUEL GOMEZ-RODRIGUEZ,                      DATE: May 11, 2020
     MUCIO ALEJANDRO GOMEZ-RODRIGUEZ                     TIME: 1:00 p.m.
15                                                       COURT: Hon. Barbara A. McAuliffe
                                  Defendant.
16

17
            This case is set for a status conference on May 11, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This and previous General Orders were entered to address public health concerns related to
21
     COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00161-DAD-BAM Document 48 Filed 05/06/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00161-DAD-BAM Document 48 Filed 05/06/20 Page 3 of 4


 1         1.     By previous order, this matter was set for status on May 11, 2020.

 2         2.     By this stipulation, defendant now moves to continue the status conference until October

 3 13, 2020, and to exclude time between May 11, 2020, and October 13, 2020, under Local Code T4.

 4         3.     The parties agree and stipulate, and request that the Court find the following:

 5                a)      The government has represented that the discovery associated with this case

 6         includes investigative reports, video evidence, trail camera photographs, and an environmental

 7         report. All of this discovery has been either produced directly to counsel and/or made available

 8         for inspection and copying.

 9                b)      Counsel for defendants desires additional time consult with their clients, review

10         discovery, conduct additional investigation, and negotiate a resolution with the government.

11                c)      Counsel for defendants believes that failure to grant the above-requested

12         continuance would deny him/her the reasonable time necessary for effective preparation, taking

13         into account the exercise of due diligence.

14                d)      The government does not object to the continuance.

15                e)      In addition to the public health concerns cited by General Order 617, and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because defense counsels’ limited access to their clients is inhibiting requires

18         significant additional time to convey discovery to their clients, and to consult with and review

19         discovery and other case matters with their clients primarily by telephone.

20                f)      Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of May 11, 2020 to October 13, 2020,

25         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26         because it results from a continuance granted by the Court at defendant’s request on the basis of

27         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28         of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00161-DAD-BAM Document 48 Filed 05/06/20 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: May 6, 2020                                     MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ KATHERINE E. SCHUH
 9                                                           KATHERINE E. SCHUH
                                                             Assistant United States Attorney
10

11
      Dated: May 6, 2020                                     /s/ James Homola
12                                                           James Homola
13                                                           Counsel for Defendant
                                                             HECTOR MANUEL GOMEZ-
14                                                           RODRIGUEZ

15
      Dated: May 6, 2020                                     /s/ David Arredondo
16                                                           David Arredondo
                                                             Counsel for Defendant
17                                                           MUCIO ALEJANDRO
                                                             GOMEZ-RODRIGUEZ
18

19
                                                     ORDER
20
            IT IS SO ORDERED that the Status Conference is continued from May 11, 2020 to October 13,
21
     2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
22

23 U.S.C.§ 3161(h)(7)(A), B(iv).

24 IT IS SO ORDERED.

25
        Dated:    May 6, 2020                                 /s/ Barbara   A. McAuliffe            _
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
